Exhibit 10.50

 

 

 

PLS REGULAR FACILITY

EXECUTION

 

AMENDMENT NO. 5 TO

THIRD AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

Amendment No. 5 to Third Amended and Restated Master Repurchase Agreement, dated
as of February 11, 2019 (this “Amendment”), among Credit Suisse First Boston
Mortgage Capital LLC (the “Administrative Agent”), Credit Suisse AG, a company
incorporated in Switzerland, acting through its Cayman Islands Branch (a
“Buyer”), Alpine Securitization LTD (a “Buyer”), PennyMac Loan Services, LLC
(the “Seller”) and Private National Mortgage Acceptance Company, LLC (the
“Guarantor”).

RECITALS

The Administrative Agent, the Buyers, the Seller and the Guarantor are parties
to that certain Third Amended and Restated Master Repurchase Agreement, dated as
of April 28, 2017 (as amended by Amendment No. 1, dated as of June 1, 2017,
Amendment No. 2, dated as of December 20, 2017, Amendment No. 3, dated as of
February 1, 2018, and Amendment No. 4, dated as of April 27, 2018, the “Existing
Repurchase Agreement”; and as further amended by this Amendment, the “Repurchase
Agreement”) and the related Second Amended and Restated Pricing Side Letter,
dated as of April 28, 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Pricing Side Letter”).  The Guarantor is party
to that certain Amended and Restated Guaranty (as amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty”), dated as
of April 28, 2017, by the Guarantor in favor of Administrative
Agent.  Capitalized terms used but not otherwise defined herein shall have the
meanings given to them in the Existing Repurchase Agreement and Guaranty, as
applicable.

The Administrative Agent, the Buyers, the Seller and the Guarantor have agreed,
subject to the terms and conditions of this Amendment, that the Existing
Repurchase Agreement be amended to reflect certain agreed upon revisions to the
terms of the Existing Repurchase Agreement.  As a condition precedent to
amending the Existing Repurchase Agreement, the Administrative Agent has
required the Guarantor to ratify and affirm the Guaranty on the date hereof.

Accordingly, the Administrative Agent, the Buyers, the Seller and the Guarantor
hereby agree, in consideration of the mutual promises and mutual obligations set
forth herein, that the Existing Repurchase Agreement is hereby amended as
follows:

SECTION 1.   Definitions.  Section 2 of the Existing Repurchase Agreement is
hereby amended by:

1.1       adding the following definitions in their proper alphabetical order:

“Agency-Required eNote Legend” means the legend or paragraph required by Fannie
Mae or Freddie Mac, as applicable, to be set forth in the text of an eNote,
which includes the provisions set forth on Exhibit P to the Custodial Agreement,
as may be amended from time to time by Fannie Mae or Freddie Mac, as applicable.





-1-

--------------------------------------------------------------------------------

 



“Authoritative Copy” means, with respect to an eNote, the unique copy of such
eNote that is within the Control of the Controller.

“Control” means, with respect to an eNote, the “control” of such eNote within
the meaning of UETA and/or, as applicable, E-SIGN, which is established by
reference to the MERS eRegistry and any party designated therein as the
Controller.

“Control Failure” has the meaning assigned to such term in the Custodial
Agreement.

“Controller” means, with respect to an eNote, the party designated in the MERS
eRegistry as the “Controller”, and who in such capacity shall be deemed to be
“in control” or to be the “controller” of such eNote within the meaning of UETA
or E-SIGN, as applicable.

“Credit Limit” means, with respect to each HELOC, the maximum amount permitted
under the terms of the related Credit Line Agreement as identified in the
related Mortgage Loan Schedule.

“Credit Line Agreement” means, with respect to each HELOC, the related home
equity line of credit agreement, account agreement and promissory note (if any)
executed by the related Mortgagor and any amendment or modification thereof.

“Delegatee” means, with respect to an eNote, the party designated in the MERS
eRegistry as the “Delegatee” or “Delegatee for Transfers”, who in such capacity
is authorized by the Controller to perform certain MERS eRegistry transactions
on behalf of the Controller such as Transfers of Control and Transfers of
Control and Location.

“Draw” means, with respect to each HELOC, an additional borrowing by the
Mortgagor in accordance with the related Credit Line Agreement.

“Electronic Agent” means MERSCORP Holdings, Inc., or its successor in interest
or assigns.

“Electronic Record” means, with respect to an eMortgage Loan, the related eNote
and all other documents comprising the Mortgage File electronically created and
that are stored in an electronic format, if any.

“eMortgage Loan” means a Mortgage Loan with respect to which there is an eNote
and as to which some or all of the other documents comprising the related
Mortgage File may be created electronically and not by traditional paper
documentation with a pen and ink signature.

“eNote” means, with respect to any eMortgage Loan, the electronically created
and stored Mortgage Note that is a Transferable Record.

“eNote Delivery Requirement” has the meaning assigned to such term in Section
3(g) hereof.





-2-

--------------------------------------------------------------------------------

 



“E-SIGN” means the Electronic Signatures in Global and National Commerce Act, 15
U.S.C. § 7001 et seq.

“eVault” means an electronic repository established and maintained by an eVault
Provider for delivery and storage of eNotes.

“eVault Provider” means Document Systems, Inc. d/b/a DocMagic, or its successor
in interest or assigns, or such other entity agreed upon by Seller, Custodian
and Administrative Agent.

“Hash Value” means, with respect to an eNote, the unique, tamper-evident digital
signature of such eNote that is stored with MERS.

“HELOC” means a home equity revolving line of credit secured by a first or
second lien on the related Mortgaged Property.

“Location” means, with respect to an eNote, the location of such eNote which is
established by reference to the MERS eRegistry.

“MERS eDelivery” means the transmission system operated by the Electronic Agent
that is used to deliver eNotes, other Electronic Records and data from one MERS
eRegistry member to another using a system-to-system interface and conforming to
the standards of the MERS eRegistry.

“MERS eRegistry” means the electronic registry operated by the Electronic Agent
that acts as the legal system of record that identifies the Controller,
Delegatee and Location of the Authoritative Copy of registered eNotes.

“MERS System” means the mortgage electronic registry system operated by the
Electronic Agent that tracks changes in Mortgage ownership, mortgage servicers
and servicing rights ownership.

“Non-Agency Non-QM Mortgage Loan” means a Non-Agency QM Mortgage Loan that (a)
does not meet the criteria for a Qualified Mortgage Loan; (b) meets all
applicable criteria as set forth in the Underwriting Guidelines; and (c) is
otherwise acceptable to Administrative Agent in its sole discretion.

“Second Lien Mortgage Loan” means a Mortgage Loan or a home equity revolving
line of credit (“HELOC”) secured by a second lien on the related Mortgaged
Property.

“Servicing Agent” means, with respect to an eNote, the field entitled,
“Servicing Agent” in the MERS eRegistry.

“Transfer of Control and Location” means, with respect to an eNote, a MERS
eRegistry transfer transaction used to request a change to the current
Controller and Location of such eNote.





-3-

--------------------------------------------------------------------------------

 



“Transfer of Control” means, with respect to an eNote, a MERS eRegistry transfer
transaction used to request a change to the current Controller of such eNote.

“Transfer of Location” means, with respect to an eNote, a MERS eRegistry
transfer transaction used to request a change to the current Location of such
eNote.

“Transferable Record” means an Electronic Record under E-SIGN and UETA that (i)
would be a note under the Uniform Commercial Code if the Electronic Record were
in writing, (ii) the issuer of the Electronic Record has expressly agreed is a
“transferable record”, and (iii) for purposes of E-SIGN, relates to a loan
secured by real property.

“UETA” means the Official Text of the Uniform Electronic Transactions Act as
approved by the National Conference of Commissioners on Uniform State Laws at
its Annual Conference on July 29, 1999, in the form adopted in the state where
the Mortgaged Property is located.

1.2       deleting the definitions of “Custodial Agreement”,  “Electronic
Tracking Agreement”,  “Mortgage Loan”,  “Mortgage Note” and “Records” in their
entirety and replacing them with the following:

“Custodial Agreement” means the second amended and restated custodial agreement
dated as of February 11, 2019, among Seller, Administrative Agent, Buyers and
Custodian, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

“Electronic Tracking Agreement” means one (1) or more Electronic Tracking
Agreements with respect to (x) the tracking of changes in the ownership,
mortgage servicers and servicing rights ownership of Purchased Mortgage Loans
held on the MERS System, and (y) the tracking of the Control of eNotes held on
the MERS eRegistry, each in a form acceptable to Administrative Agent, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.

“Mortgage Loan” means any Agency Mortgage Loan, Non-Agency QM Mortgage Loan,
Non-Agency Non-QM Mortgage Loan, Scratch and Dent Mortgage Loan, GNMA EBO,
Pooled Mortgage Loan, HELOC or Second Lien Mortgage Loan which is a fixed or
floating rate, one to four family residential mortgage loan evidenced by a
promissory note and secured by a mortgage, which satisfies the requirements set
forth in the Underwriting Guidelines and Section 13(b) hereof; provided,
 however, that, Mortgage Loans shall not include any High Cost Mortgage Loans.

“Mortgage Note” means the promissory note, Credit Line Agreement or other
evidence of the indebtedness of a Mortgagor secured by a Mortgage.

“Records” means all instruments, agreements and other books, records, and
reports and data generated by other media for the storage of information
maintained by Seller, Servicer or any other person or entity with respect to a
Purchased Mortgage Loan or Servicer Advance.  Records shall include the Mortgage
Notes, any Mortgages, any Credit Line





-4-

--------------------------------------------------------------------------------

 



Agreements, the Mortgage Files, the credit files related to the Purchased
Mortgage Loan and Servicer Advance and any other instruments necessary to
document or service a Mortgage Loan.

SECTION 2.  Program; Initiation of Transactions.  Section 3 of the Existing
Repurchase Agreement is hereby amended by adding the following new subsection
(h) at the end thereof:

(h)        eMortgage Loans.  With respect to any eMortgage Loan, Seller shall
deliver to Custodian each of Administrative Agent’s and Seller’s MERS Org IDs,
and shall cause (i) the Authoritative Copy of the related eNote to be delivered
to the eVault via a secure electronic file, (ii) the Controller status of the
related eNote to be transferred to Administrative Agent, (iii) the Location
status of the related eNote to be transferred to Custodian, (iv) the Delegatee
status of the related eNote to be transferred to Custodian, in each case using
MERS eDelivery and the MERS eRegistry and (v) the Servicing Agent status of the
related eNote to remain blank (collectively, the “eNote Delivery Requirements”).

SECTION 3.   Covenants.  Section 14 of the Existing Repurchase Agreement is
hereby amended by adding the following new subsection (ii) at the end thereof:

(ii)       HELOC Provisions.  With respect to each HELOC, if a Mortgagor
requests an increase in the related Credit Limit, the Sellers, shall, in their
sole discretion, either accept or reject the Mortgagor’s request in accordance
with Underwriting Guidelines and notify the Administrative Agent in writing of
Sellers’ decision.  If the request for a Credit Limit increase is accepted by
the Sellers, the increase will be effected by the Sellers through modification
of the HELOC with the Mortgagor.  Sellers shall deliver to the Administrative
Agent an updated Asset Schedule reflecting the modification to the HELOC and
shall deliver any modified Mortgage Loan documents to the
Custodian.  Notwithstanding anything to the contrary herein, in no event shall
Administrative Agent or Buyers have any obligation to fund any Draws with
respect to any HELOC, which obligations shall be retained by the
Sellers.  Notwithstanding the foregoing, after the Seller funds such Draws, the
Seller may request the Administrative Agent to enter additional Transactions
involving the HELOCs, as applicable, to include the aggregate new Draws in the
Purchase Price of the related HELOCs.

SECTION 4.   Reports.  Section 17 of the Existing Repurchase Agreement is hereby
amended by adding the following new subsection (a)(10) at the end thereof:

(10)      upon Seller becoming aware of any Control Failure with respect to a
Purchased Mortgage Loan that is an eMortgage Loan.

SECTION 5.    Representations and Warranties.  Schedule 1 to the Existing
Repurchase Agreement is hereby amended by:

5.1       deleting paragraphs (c), (g), (i), (j), (k), (n), (r), (s), (x), (dd),
(ff), (ii), (z), (ll), (vv), (aaa) and (ddd) in their entirety and replacing
them with the following, respectively:

(c)        Original Terms Unmodified.  The terms of the Mortgage Note (and the
Proprietary Lease, the Assignment of Proprietary Lease and Stock Power with
respect to each Co-op Loan) and Mortgage have not been impaired, waived, altered
or modified in any respect,





-5-

--------------------------------------------------------------------------------

 



from the date of origination; except (i) by a written instrument which has been
duly recorded or transmitted for recording, if necessary to protect the
interests of Buyers, and which has been delivered to Custodian and the terms of
which are reflected in the Custodial Mortgage Loan Schedule and (ii) with
respect to  a Mortgage Loan that is a GNMA EBO.  The substance of any such
waiver, alteration or modification has been approved by the title insurer, to
the extent required, and its terms are reflected on the Custodial Mortgage Loan
Schedule.  No Mortgagor in respect of the Mortgage Loan has been released, in
whole or in part, except in connection with an assumption agreement approved by
the title insurer, to the extent required by such policy, and which assumption
agreement is part of the Mortgage File delivered to Custodian and the terms of
which are reflected in the Custodial Mortgage Loan Schedule.

(g)        No Satisfaction of Mortgage.  The Mortgage has not been satisfied,
canceled, subordinated or rescinded, in whole or in part, and the Mortgaged
Property has not been released from the lien of the Mortgage, in whole or in
part, nor has any instrument been executed that would affect any such release,
cancellation, subordination or rescission (except with respect to subordination
of a second lien HELOC to the first priority lien or security interest).  Except
with respect to a Mortgage Loan that is a GNMA EBO, Seller has not waived the
performance by the Mortgagor of any action, if the Mortgagor’s failure to
perform such action would cause the Mortgage Loan to be in default, nor has
Seller waived any default resulting from any action or inaction by the
Mortgagor.

(i)         Valid First or Second Lien.  The Mortgage is a valid, subsisting,
enforceable and, with respect to Mortgage Loans other than Second Lien Mortgage
Loans, perfected first priority lien and first priority security interest or,
with respect to Second Lien Mortgage Loans, a second lien or a second priority
security interest, in each case, on the real property included in the Mortgaged
Property, including all buildings on the Mortgaged Property.  The appraisal of
the Mortgaged Property does not list any material repair or maintenance
items.  The lien of the Mortgage is subject only to:

a.          the lien of current real property taxes and assessments not yet due
and payable;

b.         covenants, conditions and restrictions, rights of way, easements and
other matters of the public record as of the date of recording acceptable to
prudent mortgage lending institutions generally and specifically referred to in
lender’s title insurance policy delivered to the originator of the Mortgage Loan
and (a) referred to or otherwise considered in the appraisal made for the
originator of the Mortgage Loan or (b) which do not adversely affect the
Appraised Value of the Mortgaged Property set forth in such appraisal;

c.          other matters to which like properties are commonly subject which do
not materially interfere with the benefits of the security intended to be
provided by the Mortgage or the use, enjoyment, value or marketability of the
related Mortgaged Property; and

d.         with respect to Second Lien Mortgage Loans, a first lien.





-6-

--------------------------------------------------------------------------------

 



Any security agreement, chattel mortgage or equivalent document related to and
delivered in connection with the Mortgage Loan establishes and creates a valid,
subsisting and enforceable (a) with respect to Mortgage Loans other than Second
Lien Mortgage Loans, first lien and first priority security interest and (b)
with respect to Second Lien Mortgage Loans, second lien and second priority
interest, in each case, on the property described therein and Seller has full
right to pledge and assign the same to Administrative Agent.  The Mortgaged
Property was not, as of the date of origination of the Mortgage Loan, subject to
a mortgage, deed of trust, deed to secure debt or other security instrument
creating a lien subordinate to the lien of the Mortgage.

(j)         Validity of Mortgage Documents.  The Mortgage Note and the Mortgage
and any other agreement executed and delivered by a Mortgagor or guarantor, if
applicable, in connection with a Mortgage Loan are genuine, and each is the
legal, valid and binding obligation of the maker thereof enforceable in
accordance with its terms.  All parties to the Mortgage Note, the Mortgage and
any other such related agreement had legal capacity to enter into the Mortgage
Loan and to execute and deliver the Mortgage Note, the Mortgage and any such
agreement, and the Mortgage Note, the Mortgage and any other such related
agreement have been duly and properly executed by such related parties.  No
fraud, error, omission, misrepresentation, negligence or similar occurrence with
respect to a Mortgage Loan has taken place on the part of any Person, including,
without limitation, the Mortgagor, any appraiser, any builder or developer, or
any other party involved in the origination of the Mortgage Loan.  Seller has
reviewed all of the documents constituting the Mortgage File and has made such
inquiries as it deems necessary to make and confirm the accuracy of the
representations set forth herein.  To the best of Seller’s knowledge, except as
disclosed to Administrative Agent in writing, all tax identifications and
property descriptions are legally sufficient; and tax segregation, where
required, has been completed.  Such Purchased Mortgage Loan is a “closed” loan,
is fully funded by Seller (except with respect to a HELOC), and held in Seller’s
name.

(k)        Full Disbursement of Proceeds.  Except with respect to (i) a HELOC,
(ii) a FHA 203(k) Loan, or (iii) an eligible, single-close, renovation or
construction-to-permanent Agency Mortgage Loan, there is no further requirement
for future advances under the Mortgage Loan, and any and all requirements as to
completion of any on-site or off-site improvement and as to disbursements of any
escrow funds therefor have been complied with.  All costs, fees and expenses
incurred in making or closing the Mortgage Loan and the recording of the
Mortgage were paid, and the Mortgagor is not entitled to any refund of any
amounts paid or due under the Mortgage Note or Mortgage.

(n)        Title Insurance.  The Mortgage Loan is covered by either (i) an
attorney’s opinion of title and abstract of title, the form and substance of
which is acceptable to prudent mortgage lending institutions making mortgage
loans in the area wherein the Mortgaged Property is located or (ii) except with
respect to HELOCs covered by a Master Secondary Loan Policy acquired from Old
Republic Home Protection and/or an errors and omissions policy approved by the
Buyers in their sole discretion, an ALTA lender’s title insurance policy or
other generally acceptable form of policy or insurance acceptable to
Administrative Agent with respect to Non-Agency QM Mortgage Loans and Fannie Mae
or Freddie Mac with respect to Mortgage Loans other than Non-Agency QM Mortgage
Loans and Non-Agency Non-QM Mortgage Loans and Fannie Mae or Freddie Mac with
respect to Mortgage Loans other than Non-Agency QM Mortgage Loans and Non-Agency
Non-QM Mortgage Loans, and each such title insurance





-7-

--------------------------------------------------------------------------------

 



policy is issued by a title insurer acceptable to Administrative Agent with
respect to Non-Agency QM Mortgage Loans and Non-Agency Non-QM Mortgage Loans and
Fannie Mae or Freddie Mac with respect to Mortgage Loans other than Non-Agency
QM Mortgage Loans and Non-Agency Non-QM Mortgage Loans, and qualified to do
business in the jurisdiction where the Mortgaged Property is located, insuring
Seller, its successors and assigns, as to the first priority lien of the
Mortgage, other than Second Lien Mortgage Loans, and with respect to Second Lien
Mortgage Loans as to the second priority lien of the related Mortgage, as
applicable, in the original principal amount of the Mortgage Loan, with respect
to a Mortgage Loan, or, with respect to a HELOC, the original Credit Limit, (or
to the extent a Mortgage Note provides for negative amortization, the maximum
amount of negative amortization in accordance with the Mortgage), subject only
to the exceptions contained in clauses (a), (b) and (c) of paragraph (i) of this
Schedule 1 with respect to Non-Agency QM Mortgage Loans and Fannie Mae or
Freddie Mac with respect to Mortgage Loans other than Non-Agency QM Mortgage
Loans. Seller, its successors and assigns, are the sole insureds of such
lender’s title insurance policy, and such lender’s title insurance policy is
valid and remains in full force and effect and will be in force and effect upon
the consummation of the transactions contemplated by this Agreement. No claims
have been made under such lender’s title insurance policy, and no prior holder
or servicer of the related Mortgage, including Seller, has done, by act or
omission, anything which would impair the coverage of such lender’s title
insurance or other acceptable policy, including without limitation, no unlawful
fee, commission, kickback or other unlawful compensation or value of any kind
has been or will be received, retained or realized by any attorney, firm or
other Person, and no such unlawful items have been received, retained or
realized by Seller.

(r)        Origination; Payment Terms.  The Mortgage Loan was originated by or
in conjunction with a mortgagee approved by the Secretary of Housing and Urban
Development pursuant to Sections 203 and 211 of the National Housing Act, a
savings and loan association, a savings bank, a commercial bank, credit union,
insurance company or similar banking institution which is supervised and
examined by a federal or state authority.  Except with respect to HELOCs,
principal and/or interest payments on the Mortgage Loan commenced no more than
sixty (60) days after funds were disbursed in connection with the Mortgage
Loan.  With respect to Mortgage Loans other than Non-Agency QM Mortgage Loans
and Non-Agency Non-QM Mortgage Loans, the Mortgagor contributed from their own
funds to the purchase price for the Mortgaged Property, as required by the
applicable Agency. With respect to adjustable rate Mortgage Loans, the Mortgage
Interest Rate is adjusted on each Interest Rate Adjustment Date to equal the
Index plus the Gross Margin (rounded up or down to the nearest 0.125%), subject
to the Mortgage Interest Rate Cap. Except with respect to HELOCs, the Mortgage
Note is payable on the first day of each month in equal monthly installments of
principal and/or interest (subject to an “interest-only” period in the case of
Interest Only Loans), which installments of interest (a) with respect to
adjustable rate Mortgage Loans are subject to change on the Interest Rate
Adjustment Date due to adjustments to the Mortgage Interest Rate on each
Interest Rate Adjustment Date and (b) with respect to Interest Only Loans are
subject to change on the Interest Only Adjustment Date due to adjustments to the
Mortgage Interest Rate on each Interest Only Adjustment Date, in both cases,
with interest calculated and payable in arrears, sufficient to amortize the
Mortgage Loan fully by the stated maturity date, over an original term of not
more than thirty (30) years from commencement of amortization.  The Due Date of
the first payment under the Mortgage Note is no more than sixty (60) days from
the date of the Mortgage Note.





-8-

--------------------------------------------------------------------------------

 



(s)        Customary Provisions.  The Mortgage Note has a stated maturity.  The
Mortgage contains customary and enforceable provisions such as to render the
rights and remedies of the holder thereof adequate for the realization against
the Mortgaged Property of the benefits of the security provided thereby,
including, (i) in the case of a Mortgage designated as a deed of trust, by
trustee’s sale, and (ii) otherwise by judicial foreclosure.  Upon default by a
Mortgagor on a Mortgage Loan and foreclosure on, or trustee’s sale of, the
Mortgaged Property pursuant to the proper procedures, the holder of the Mortgage
Loan will be able to deliver good and merchantable title to the Mortgaged
Property. There is no homestead or other exemption or other right available to
the Mortgagor or any other person, or restriction on Seller or any other person,
including without limitation, any federal, state or local, law, ordinance,
decree, regulation, guidance, attorney general action, or other pronouncement,
whether temporary or permanent in nature, that would interfere with, restrict or
delay, either (y) the ability of Seller, Administrative Agent, a Buyer or any
servicer or any successor servicer to sell the related Mortgaged Property at a
trustee’s sale or otherwise, or (z) the ability of Seller, Administrative Agent,
a Buyer or any servicer or any successor servicer to foreclose on the related
Mortgage. Except with respect to HELOCs, the Mortgage Note and Mortgage are on
forms acceptable to Freddie Mac or Fannie Mae.  If the Mortgage Loan is an
eMortgage Loan, the related eNote contains the Agency-Required eNote Legend.

(x)        Due-On-Sale.  Except with respect to Mortgage Loans originated
pursuant to FHA Guidelines and as may otherwise be prohibited by applicable law,
the Mortgage contains an enforceable provision for the acceleration of the
payment of the unpaid principal balance of the Mortgage Loan in the event that
the Mortgaged Property is sold or transferred without the prior written consent
of the mortgagee thereunder.

(z)        Consolidation of Future Advances.  Any future advances made to the
Mortgagor prior to the Purchase Date have been consolidated with the outstanding
principal amount secured by the Mortgage, and the secured principal amount, as
consolidated, bears a single interest rate and single repayment term.  The lien
of the Mortgage securing the consolidated principal amount is expressly insured
as having first lien priority with respect to Mortgage Loans other than Second
Lien Mortgage Loans, or second lien priority with respect to Second Lien
Mortgage Loans, in each case, by a title insurance policy, an endorsement to the
policy insuring the mortgagee’s consolidated interest or by other title evidence
acceptable to Administrative Agent with respect to Non-Agency QM Mortgage Loans
and Non-Agency Non-QM Mortgage Loans and acceptable to Fannie Mae and Freddie
Mac with respect to Mortgage Loans other than Non-Agency QM Mortgage Loans and
Non-Agency Non-QM Mortgage Loans.  The consolidated principal amount does not
exceed the original principal amount of the Mortgage Loan.

(dd)      Appraisal; Valuation.  With respect to each Agency Mortgage Loan, the
Mortgage File contains either (i) to the extent permitted by the applicable
Agency, a Property Inspection Waiver (as defined in the applicable Agency
guidelines) or any other valuation method permitted by the Agency and acceptable
to the Buyers in their sole discretion, or (ii) an appraisal of the related
Mortgaged Property signed prior to the funding of the Mortgage Loan by a
qualified appraiser, duly appointed by Seller, who had no interest, direct or
indirect in the Mortgaged Property or in any loan made on the security thereof,
and whose compensation is not affected by the approval or disapproval of the
Mortgage Loan, and the appraisal and appraiser





-9-

--------------------------------------------------------------------------------

 



both satisfy the requirements of Fannie Mae or Freddie Mac and Title XI of the
Federal Institutions Reform, Recovery, and Enforcement Act of 1989 as amended
and the regulations promulgated thereunder (“FIRREA”), all as in effect on the
date the Mortgage Loan was originated.  With respect to each Mortgage Loan that
is not an Agency Mortgage Loan, the Mortgage File contains a property valuation
acceptable to the Administrative Agent and Buyers in their sole discretion.

(ff)       Construction or Rehabilitation of Mortgaged Property.  No Mortgage
Loan was made in connection with the construction or rehabilitation of a
Mortgaged Property or facilitating the trade-in or exchange of a Mortgaged
Property, expect with respect to (i) a HELOC, where a Mortgagor may use a Draw
for rehabilitation of the Mortgaged Property, (ii) a FHA 203(k) Loan, or (iii)
an eligible, single-close, renovation or construction-to-permanent Agency
Mortgage Loan.

(ii)       Proceeds of Mortgage Loan.  Except with respect to a HELOC, the
proceeds of the Mortgage Loan have not been and shall not be used to satisfy, in
whole or in part, any debt owed or owing by the Mortgagor to Seller or any
Affiliate or correspondent of Seller, except in connection with a refinanced
Mortgage Loan.

(ll)       Other Encumbrances.  To the best of Seller’s knowledge, any property
subject to any security interest given in connection with such Purchased
Mortgage Loan is not subject to any other encumbrances other than a stated first
mortgage or, with respect to Second Lien Mortgage Loans, a stated second
mortgage, if applicable and encumbrances which may be allowed under the
Underwriting Guidelines.

(vv)      Non-Agency QM Mortgage Loans. Except with respect to a Non-Agency QM
Mortgage Loan and Non-Agency Non-QM Mortgage Loan, none of the Mortgage Loans
are an “A” quality first lien Mortgage Loan that is not eligible for sale to an
Agency.

(aaa)    Qualified Mortgage.  Notwithstanding anything to the contrary set forth
in this Agreement, on and after January 10, 2014 (or such later date as set
forth in the relevant regulations), (i) prior to the origination of each
Mortgage Loan, the originator made a reasonable and good faith determination
that the Mortgagor had a reasonable ability to repay the loan according to its
terms, in accordance with, at a minimum, the eight (8) underwriting factors set
forth in 12 CFR 1026.43(c) and (ii) each Mortgage Loan, other than a Non-Agency
Non-QM Mortgage Loan, Scratch and Dent Mortgage Loan, HELOC, a Non-Agency Non-QM
Mortgage Loan, is a “Qualified Mortgage” as defined in 12 CFR 1026.43(e);
provided that a modification subsequent to the date listed above shall not be
considered an “origination” of a Mortgage Loan or a “covered transaction” as
long as no new Mortgage Note is executed and delivered and the interest rate of
the related Mortgage Loan is not increased.

(ccc)    TRID Compliance.  With respect to each Mortgage Loan (other than a
HELOC) where the Mortgagor’s loan application for the Mortgage Loan was taken on
or after October 3, 2015, such Mortgage Loan was originated in compliance with
the TILA-RESPA Integrated Disclosure Rule.





-10-

--------------------------------------------------------------------------------

 



(ddd)    Property Value.  With respect to a GNMA EBO, Seller has delivered to
Administrative Agent a BPO Value and valuation date given by a licensed real
estate agent or broker in conformity with customary and usual business
practices, which includes comparable sales and comparable listings and complies
with the criteria set forth in FIRREA for an “appraisal” or an “evaluation”, as
applicable, and such other information in further compliance with this
Agreement.  The person performing any BPO received no benefit from, and such
person’s compensation or flow of business from the Seller were not affected by,
the acquisition of the Mortgage Loan by the Seller or any other applicable
transferee.

5.2       adding the following new paragraphs at the end thereof:

(eee)    Terms.  With respect to HELOCs, the related Mortgagor may request
advances up to the Credit Limit within the first (1st) ten (10) years following
the date of origination, subject to termination or suspension under the terms of
the Credit Line Agreement.

(fff)      Revolving Term.  Each HELOC provides for an initial period (the
“Revolving Period”) during which the Mortgagor is required to make monthly
payments of interest payable in arrears and requires repayment of the unpaid
principal balance thereof over a period following the Revolving Period (the
“Repayment Period”) which is not in excess of two hundred forty (240) months. As
of the Purchase Date no HELOC was in its Repayment Period.  The Mortgage
Interest Rate on each Mortgage Loan adjusts periodically in accordance with the
Credit Line Agreement.  On each Interest Rate Adjustment Date the related Seller
has made interest rate adjustments on the Mortgage Loan which are in compliance
with the related Mortgage, Mortgage Note and Credit Line Agreement and
applicable law.

(ggg)    Draws In Compliance With Laws.  Each Draw under the HELOC has been
disbursed in accordance with all applicable laws, rules and regulations,
including, without limitation, all state and local licensing requirements.

(hhh)    Enforcement of Remedies.  Each Credit Line Agreement permits the holder
to enforce its full remedies, with respect to, among other things, material
events of default by the Mortgagor, and to suspend or terminate the right to
make additional Draws or reduce the Credit Limit if the value of the related
Mortgaged Property declines significantly, the Mortgagor’s financial
circumstances materially change, or certain other events occur as described in
the Credit Line Agreement.

(iii)      eNotes.  With respect to each eMortgage Loan, the related eNote
satisfies all of the following criteria:

(i)         the eNote bears a digital or electronic signature;

(ii)       the Hash Value of the eNote indicated in the MERS eRegistry matches
the Hash Value of the eNote as reflected in the eVault;

(iii)      there is a single Authoritative Copy of the eNote, as applicable and
within the meaning of Section 9-105 of the UCC, Section 16 of the UETA or
Section 7021 of E-SIGN, as applicable, that is held in the eVault;





-11-

--------------------------------------------------------------------------------

 



(iv)       the Location status of the eNote on the MERS eRegistry reflects the
MERS Org ID of the Custodian;

(v)        the Controller status of the eNote on the MERS eRegistry reflects the
MERS Org ID of Administrative Agent;

(vi)       the Delegatee status of the eNote on the MERS eRegistry reflects the
MERS Org ID of Custodian;

(vii)     the Servicing Agent status of the eNote on the MERS eRegistry is blank
until being changed to Servicer in connection with a Transfer of Control to a
Take-out Investor;

(viii)    There is no Control Failure with respect to such eNote;

(ix)       the eNote is a valid and enforceable Transferable Record or comprises
“electronic chattel paper” within the meaning of the UCC;

(x)        there is no defect with respect to the eNote that would result in
Administrative Agent having less than full rights, benefits and defenses of
“Control” (within the meaning of the UETA or the UCC, as applicable) of the
Transferable Record; and

(xi)       the single Authoritative Copy of the eNote is maintained
electronically and has not been papered-out, nor is there another paper
representation of such eNote.

SECTION 6.   Conditions Precedent to Amendment.  This Amendment shall become
effective as of the date hereof (the “Amendment Effective Date”), subject to the
satisfaction of the following conditions precedent:

6.1       Delivered Documents.  On the Amendment Effective Date, the
Administrative Agent on behalf of Buyers shall have received the following
documents, each of which shall be satisfactory to the Administrative Agent in
form and substance:

(a)        this Amendment, executed and delivered by duly authorized officers of
the Administrative Agent, the Buyers, the Seller and the Guarantor;

(b)        Amendment No. 5 to Second Amended and Restated Pricing Side Letter,
executed and delivered by duly authorized officers of the Administrative Agent,
the Buyers, the Seller and the Guarantor;

(c)        Second Amended and Restated Custodial Agreement, executed and
delivered by duly authorized officers of the Administrative Agent, the Buyers,
the Seller Parties and Deutsche Bank Trust Company Americas; and

(d)        such other documents as the Administrative Agent or counsel to the
Administrative Agent may reasonably request.





-12-

--------------------------------------------------------------------------------

 



SECTION 7.   Representations and Warranties.  Seller hereby represents and
warrants to the Administrative Agent and Buyers that it is in compliance with
all the terms and provisions set forth in the Repurchase Agreement on its part
to be observed or performed, and that no Event of Default has occurred or is
continuing, and hereby confirms and reaffirms the representations and warranties
contained in Section 13 of Repurchase Agreement.

SECTION 8.   Limited Effect.  Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

SECTION 9.   Counterparts.  This Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment in Portable Document Format (PDF) or by facsimile shall be effective
as delivery of a manually executed original counterpart of this Amendment.

SECTION 10. Severability. Each provision and agreement herein shall be treated
as separate and independent from any other provision or agreement herein and
shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.

SECTION 11.             GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO THE CHOICE OF LAW PROVISIONS THEREOF.

SECTION 12. Reaffirmation of Guaranty.  The Guarantor hereby ratifies and
affirms all of the terms, covenants, conditions and obligations of the Guaranty
and acknowledges and agrees that the term “Obligations” as used in the Guaranty
shall apply to all of the Obligations of the Seller to Administrative Agent and
Buyers under the Repurchase Agreement and related Program Agreements, as amended
hereby.

[Remainder of page intentionally left blank]

 

 



-13-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.

 

 

 

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as Administrative Agent

 

 

 

 

 

By:

/s/ Dominic Obaditch

 

 

Name: Dominic Obaditch

 

 

Title: Vice President

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Committed Buyer and as a Buyer

 

 

 

 

 

By:

/s/ Dominic Obaditch

 

 

Name: Dominic Obaditch

 

 

Title: Authorized Signatory

 

 

 

 

 

 

By:

/s/ Elie Chau

 

 

Name: Elie Chau

 

 

Title: Authorized Signatory

 

 

 

 

 

ALPINE SECURITIZATION LTD, as a Buyer, by Credit Suisse AG, New York Branch as
Attorney-in-Fact

 

 

 

 

 

By:

/s/ Elie Chau

 

 

Name: Elie Chau

 

 

Title: Vice President

 

 

 

 

 

 

By:

/s/ Kenneth Aiani

 

 

Name: Kenneth Aiani

 

 

Title: Vice President

 





Signature Page to Amendment No. 5 to Third Amended and Restated Master
Repurchase Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

PENNYMAC LOAN SERVICES, LLC, as Seller

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name: Pamela Marsh

 

 

Title: Managing Director, Treasurer

 

 

 

 

 

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC, as Guarantor

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name: Pamela Marsh

 

 

Title: Managing Director, Treasurer

 

Signature Page to Amendment No. 5 to Third Amended and Restated Master
Repurchase Agreement

--------------------------------------------------------------------------------